Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT	

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 1-9, non-elected without traverse in the communication dated July 16, 2021.

Authorization for the following examiner’s amendment was given in an interview with Kevin Mierzwa on February 9, 2022.

The application has been amended as follows: 

	Claim 10, line 20, change “a” to “the”.

Claim 10, line 22, change “a” to “”the”.
			



Reasons For Allowance
	The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed process.  The following is for emphasis only. The construction of the term “hierarchical” in the instant claims has been determined from the specification since the examination began.  Applicant’s comments regarding this construction are noted, but are not necessary for a finding of non-obviousness.  If Keisslich is only disclosing a coexisting state of pores in the zeolite as argued, it would still be considered hierarchical if micropores, mesopores and macropores are all generated.  The pores do not need to be adjusted as argued by applicant, they merely exist.  The instant claim amendments also don’t result in controllably manipulating the pores, as there is no report on the range of pore sizes achieved or any other control being reported in the specification beyond base treatment and the use of unclaimed SDAs.  The claim does, however, recite steps  
(a) –(c) for producing the product material, and each of these steps will result in producing the pores that are necessary to obtain a hierarchical material with intracrystalline pores.  not hierarchical by the definition that the examiner has been applying throughout prosecution.
 In view of the foregoing, it is considered that there is no conflict between the examiner’s original claim construction and the process as set forth in claim 10, because the examiner employed the definition based on what was previously in the specification and is now set forth in claim 10.  Furthermore, the reference disclosure is considered to report that molybdenum is a necessary catalytic component that is now excluded from the instantly claimed process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732